Citation Nr: 1106042	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an allergy disability, 
to include as secondary to ionizing radiation.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1948.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for allergies and denied the 
Veteran's petition to reopen the previously denied claim for 
service connection for post traumatic iridectomy of the left eye.

The Veteran testified before the undersigned at a December 2009 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In January 2010, the Board granted the Veteran's petition to 
reopen the claim for service connection for a left eye disability 
and denied the underlying service connection claim and the claim 
for service connection for allergies.  The Veteran appealed the 
Board's denials to the United States Court of Appeals for 
Veterans Claims (Court).

In September 2010, the Court vacated the Board's decision, in 
part, and remanded the case for readjudication in compliance with 
directives specified in a September 2010 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

In December 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
gastrointestinal disability and a right eye disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

As noted below, the Joint Motion for Remand asserts the VA eye 
examination on which the Board relied is inadequate, and also 
asserts the Veteran should be afforded a VA examination in 
conjunction with his claim for allergies.  The Board is bound by 
the findings contained in the Joint Motion, as adopted by the 
Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
(under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case; the Board is 
therefore not free to do anything contrary to the Court's prior 
action with respect to the same claim).

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

During the December 2009 hearing, the Veteran testified that he 
experienced constant burning and fatigue of the eyes.  Also, in a 
December 2009 letter he reported that he had begun to experience 
fatigue, a sore throat, coughing, and constant sinus drainage in 
the previous 2 weeks.

Furthermore, the Veteran has reported that he began to experience 
rhinitis in service and that allergy symptoms have persisted ever 
since that time.  He contends that his allergy symptoms are due 
to exposure to ionizing radiation while stationed in Japan in 
1946.  Given this evidence and the low threshold for finding a 
possible association between a current disability and service, 
the evidence indicates that the Veteran may have an allergy 
disability that may be associated with his service. 

As there is evidence of a current allergy disability and in-
service allergy symptoms, and evidence as to continuity of 
symptomatology, VA's duty to obtain an examination as to the 
nature and etiology of any current allergy disability is 
triggered.  Such an examination is needed to determine whether 
the Veteran has a current allergy disability and to obtain a 
medical opinion as to the relationship of any such disability to 
service. 

VA examination reports dated in July and August 2009 reveal that 
the Veteran has been diagnosed as having various left eye 
disabilities, including reduced vision, pseudophakia, dry macular 
degeneration, surgical coloboma, surgical iridectomy, and corneal 
scarring. 

The Veteran's service treatment records indicate that he had a 
left eye disability prior to service.  His October 1946 entrance 
examination reveals that he was diagnosed as having iridectomy of 
the left eye.  Visual acuity was measured as 20/20 in the left 
eye.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Veteran has reported that he sustained a head injury in 
service when he hit his head while sailing on a ship enroute to 
Japan.  He contends that his eyesight was worse after the injury.  
Furthermore, his March 1948 separation examination reveals that 
he was diagnosed as having a coleboma of the left eye and his 
vision was noted as 20/200 in the left eye.  

In August 2009, a VA optometrist reviewed the Veteran's claims 
file and opined that it was not likely that his pre-existing left 
eye disability became worse due to service.  He reasoned that 
based on the Veteran's history of ocular trauma and anisometropic 
myopia prior to service, it was unlikely that his bilateral 
visual acuity at the time he entered service was actually 20/20, 
as recorded during the October 1946 entrance examination.  
Rather, it was likely ("more likely than not") that he entered 
service with reduced vision in the left eye due to a combination 
of anisometropic amblyopia and iris/corneal damage from trauma.  
An examination 3 months after discharge revealed that his best 
corrected vision in the left eye was 20/70, which was consistent 
with his ocular history.  Thus, it was likely ("more likely than 
not") that the decrease in visual acuity of the left eye during 
service was due to an increase in refractive error in the left 
eye.  There was no documented medical evidence that the Veteran 
experienced any physical injury to his left eye while on active 
duty.

The August 2009 opinion is inadequate because it did not 
specifically address whether any of the Veteran's current left 
eye disabilities clearly and unmistakably pre-existed service 
and, if so, whether the disabilities were clearly and 
unmistakably not aggravated by active service beyond the normal 
progression of the disease.  In other words, the examiner failed 
to articulate his conclusions in terms applicable to the clear 
and unmistakable standard.

The parties to the Joint Motion pointed out this deficiency with 
regard to the August 2009 VA medical opinion.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

A new examination is needed to obtain an opinion as to whether 
the Veteran's current left eye disability was incurred or 
aggravated by active service or is otherwise related to service, 
and to determine which conditions, if any, are attributable to 
refractive error and which are acquired eye disabilities.  See 
38 C.F.R. § 3.303(c) (2010).

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

The Veteran has reported that he received treatment for the 
disabilities at issue from the VA Medical Centers in 
Philadelphia, Pennsylvania (VAMC Philadelphia) and Coatesville, 
Pennsylvania (VAMC Coatesville).  There are no VA treatment 
records in the Veteran's claims file and it does not appear as if 
any efforts were made to attempt to obtain any such records.  
Therefore, it appears that there may be VA treatment records that 
have not yet been obtained.  VA has a duty to obtain any such 
relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding records of the 
Veteran's treatment for allergies and a 
left eye disability from VAMC Philadelphia, 
VAMC Coatesville, and any other VA facility 
sufficiently identified by the Veteran.

2.  After any VA treatment records have 
been obtained and associated with the 
Veterans claims file, schedule him for a VA 
examination to determine the etiology of 
any current allergy disability.  All 
indicated tests and studies should be 
conducted.  The AOJ should coordinate with 
the Veteran to attempt to schedule the VA 
examination during a season in which his 
reported allergies are symptomatic.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
allergy disability had its onset in 
service, is related to exposure to ionizing 
radiation, or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  
The absence of evidence of treatment for 
allergy symptoms in the Veteran's service 
treatment records cannot, standing alone, 
serve as the basis for a negative opinion. 
If the examiner rejects the Veteran's 
reports, he or she should provide a reason 
for doing so.

3.  After any VA treatment records have 
been obtained and associated with the 
Veterans claims file, schedule him for a VA 
eye examination to determine whether the 
current left eye disability was incurred or 
aggravated in service.  All indicated tests 
and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should identify those 
diagnosed left eye conditions that are 
refractive errors as opposed to acquired 
eye disabilities.

The examiner should opine as to whether it 
is shown by clear and unmistakable 
evidence that the Veteran's iridectomy of 
the left eye, which was noted on his 
entrance examination, was NOT aggravated 
during service beyond the normal 
progression of the disease.

The examiner should also opine as to 
whether the Veteran has any disorder of the 
left eye that is shown by clear and 
unmistakable evidence to have preexisted 
service.  If such a preexisting disorder is 
found, the examiner should state an opinion 
as to whether such disorder(s), if present, 
clearly and unmistakably were NOT 
aggravated during service beyond the normal 
progression of the disease.

For any current left eye disability that 
did not exist prior to service, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that such disability 
had its onset in service, is related to an 
in-service head injury, or is otherwise the 
result of a disease or injury in service.  

The examiner must provide a rationale for 
each opinion.
 
The examiner is advised that the Veteran is 
competent to report an in-service head 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.  The absence of evidence of 
treatment for left eye symptoms in the 
Veteran's service treatment records cannot, 
standing alone, serve as the basis for a 
negative opinion.  If the examiner rejects 
the Veteran's reports, he or she should 
provide a reason for doing so.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

By this remand the Board intimates no opinion in regard to any 
final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

